United States Court of Appeals
                     For the First Circuit


No. 18-1704

                         JOSEPH O'BRIEN,

                      Plaintiff, Appellant,

                               v.

         TOWN OF BELLINGHAM, Commonwealth of Massachusetts;
     RICHARD PERRY, individually and in his official capacity
   as a police officer; TIMOTHY JOYCE, individually and in his
       official capacity as a police officer; JAMES RUSSELL,
 individually and in his official capacity as a police officer;
     BRIAN KUTCHER, individually and in his official capacity
   as a police officer; JOHN MELANSON, individually and in his
               official capacity as a police officer,

                     Defendants, Appellees,

    ERIC ZIMMERMAN, individually and in his official capacity
  as a police officer; MICHAEL GILBOY, individually and in his
              official capacity as a police officer,

                           Defendants.



                          ERRATA SHEET


     The opinion of this Court, issued on November 22, 2019, is
amended as follows:

     On page 11, lines 5-6, please replace "Almost forty minutes
after arriving at the Police Station," with "Almost forty minutes
after O'Brien arrived at the Police Station,".